TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                      NO. 03-11-00067-CV



                                    Ruth Wheeler, Appellant

                                                 v.

                                 John Collier Hinson, Appellee


               FROM COUNTY COURT AT LAW NO. 1 OF TRAVIS COUNTY
        NO. C-1-CV-10-00825, HONORABLE J. DAVID PHILLIPS, JUDGE PRESIDING



                            MEMORANDUM OPINION


               Appellant Ruth Wheeler filed a notice of appeal of a county court at law judgment

in favor of appellee John Collier Hinson. According to Wheeler, the cause originated from a

small claims proceeding in Travis County Justice Court, which rendered judgment in her favor on

March 15, 2005. The decision was then appealed to Travis County Court at Law No. 2 for a trial

de novo, see Tex. Gov’t Code Ann. § 28.053(b) (West Supp. 2010), resulting in a default judgment

in Hinson’s favor. Wheeler asserts that she filed a bill of review in Travis County Court at Law

No. 1, which again found for Hinson.1


       1
         No clerk’s record has been filed in this case. Wheeler filed an affidavit of indigence and
requested a free record, but a contest to her indigence was sustained in the trial court. Thereafter,
the Court sent Wheeler notice that she must make arrangements to pay for the clerk’s record or her
appeal could be dismissed for want of prosecution. In response to the notice, Wheeler informed the
Court that she did not intend to appeal the contest to indigence, nor did she intend to abandon her
appeal. She then filed a “Motion For Ruling on Jurisdiction” and an affidavit in support thereof,
from which we have taken the facts recited above.
               The underlying case was filed in March 2005. At that time, there was no statutory

provision extending our appellate jurisdiction to suits originating in small claims court. See Act of

May 17, 1985, 69th Leg., R.S., ch. 480, § 1, 1985 Tex. Gen. Laws 1721, 1816 (amended 2009). The

Texas Supreme Court has held that, under that version of the statute, courts of appeals lacked

jurisdiction over such appeals. See Sultan v. Matthew, 178 S.W.3d 747, 749-50 (Tex. 2005). The

government code was amended in 2009 to confer jurisdiction on appellate courts to review a county

court at law’s judgment following de novo appeal from a small claims court, but this amendment

was expressly made to apply only in actions filed on or after the effective date of the Act,

September 1, 2009. See Tex. Gov’t Code Ann. § 28.053(d) (West Supp. 2010). Therefore, we lack

jurisdiction to consider the merits of Wheeler’s appeal. Accordingly, we dismiss the appeal for want

of jurisdiction. See Sultan, 178 S.W.3d at 752-53.




                                              J. Woodfin Jones, Chief Justice

Before Chief Justice Jones, Justices Henson and Goodwin

Dismissed for Want of Jurisdiction

Filed: May 19, 2011




                                                 2